Third District Court of Appeal
                               State of Florida

                           Opinion filed April 22, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1464
                   Lower Tribunal Nos. 07-13480, 07-14878
                             ________________


                             Kenneth Copeland,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An appeal conducted pursuant to Anders v. California, 386 U.S. 738 (1967),
from the Circuit Court for Miami-Dade County, Jorge Rodriguez-Chomat, Judge.

      Kenneth Copeland, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, ROTHENBERG and EMAS, JJ.

      PER CURIAM.
      Kenneth Copeland appeals the revocation of his probation and his resulting

sentence. We affirm, but remand for the trial court to enter a written order of

revocation reflecting the specific conditions of probation that were violated. See

Willis v. State, 120 So. 3d 613 (Fla. 2d DCA 2013).




                                        2